Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 02/08/2022.
Claims 1, 20-21 have been amended.
Claims 1-8, 13, 16-21 are pending in the instant application.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-8, 13, 16-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BECHERT et al (WO 02/17984; wherein US 6,984,392 is used as a translation) in view of HANKE et al (US 6,720,006), DE CUELLAR et al (US 4,828,832) and ROSZELL et al (US 2003/0044436).
Applicant's claims are directed to a method comprising: applying to infection and inflammation of skin/mucosa a composition containing of: porous particles containing 99.9% metallic silver particles, wherein the porous particles are aggregate of primary particles with diameters of 10-200nm, and the aggregate have a mean diameter of 2-20 micron, internal porosity of 85-95%; specific gravity of 3.5-4.5 m2/g; sponge-like.  Additional limitations include: agglomerates of metallic silver particles, wherein the metallic silver particles have diameter of about 15-80nm; mean distance of outermost primary (metallic silver) particles are about 100-200nm; composition is a cream; silicone oil.
BECHERT teaches the prior art had known of using a silver as an antimicrobial composition comprised of: porous particles containing metallic silver particles (see col. 2, line 49; col. 4, line 8), wherein the porous aggregated particles have a mean diameter of 10-20 um (see col. 2, line 32-33) and the primary particles are 10-100nm (see col 3, line 8-9), internal porosity of 70-95% (see col. 2, line 33-35), which would make it sponge-like; specific gravity of 3-6 m2/g (see col. 2, line 32-33).  Additional disclosures include: agglomerates (see col. 2, line 8-10) of metallic silver particles (see col. 4, line 8-9), wherein the metallic silver particles have diameter of about 10-100nm (see col. 3, line 8-9); mean distance of outermost primary (metallic silver) particles are about 100-200nm (see Figure 2), wherein the particles are made by the same method as disclosed by Applicant, because it’s the same silver particle; made by vaporization and condensation resulting in uniform quality (see col. 3, line 5-14; and Applicant’s argument filed 08/12/2020 on pg. 7, 1st full paragraph); cytotoxicity was tested (see col. 4) and no unwanted cytotoxic effects occur (see col. 2, line 27-28); antimicrobial material can be used on catheter (see col. 2, line 65) or in dental filling (see col. 3, line 1), which would read on cosmetic or tooth care product; the silver porous particles have antimicrobial and are compared with another antimicrobial agent, such as gentamycin (see col. 4, line 65). Note, BERCHERT does not disclose any potassium, sodium, or chlorine; thus, there is no impurities, unless proven otherwise. 
BERCHERT does not teach using the silver antimicrobial composition in a cream form, with silicone, to apply to skin or mucosa.
HANKE teaches “it is already known as well to use silver in various forms as an antimicrobial agent” (see col. 1, line 40-45), wherein the prior art had known of incorporating silver as an antibacterial (see abstract) onto medical devices, such as catheter (see col. 1, line 59-60), similar to BERCHERT, and further incorporating antibacterial silver into cosmetics (see col. 1, line 10-40), such as a body care product (see abstract), such as a composition comprised of: silver particles as an antimicrobial agent (see abstract; and col. 1, line 41-44) in a cream form with silicone oil (see col. 5, line 24-30; col. 6, Example 3 and 7).  Additional disclosures include: gel (see pg. 5, line 31); cosmetics (see col. 1, line 10-15) and body care products (see col. 10-32), such as toothpaste (see col. 7, example 8); contacting the human skin and mucosa (see abstract) with anti-microbially effective amount with less than cytotoxic silver concentration (see abstract), which reads on applying; therapeutic (see col. 1, line 19) and is active against a broad range of microbes (see col. 2, line 29-30), wherein a silver lotion was tested on Staphylococcus bacteria (see col. 6, line 32-40).
DE CUELLAR teaches an antimicrobial composition comprised of silver particles (see abstract) dispersed within a carrier (see abstract) are well-known in the art. Additional disclosures include: silver particles of 1-10 microns (see col. 3, line 41-43); silver is one of the most powerful germicide (see col. 2, line 35-37) and the germicidal effect is immediate (see col. 2, line 50-51); patients with infected wounds were treated with the silver composition (see col. 6, example 1), wherein the germs found include Staphylococci (see col. 7, line 20-36); because of bactericidal properties, the composition can be used to treat infections (see col. 3, line 66-68), such as primary infection of the skin (see col. 4, line 23), such as superficial folliculitis, which reads on infection and inflammation; skin and mucosa (see col. 4, line 50-51). 
ROSZELL teaches the prior art had known that silver has antimicrobial effect and can be used for treating inflammation (see [0056]). 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate BERCHERT’s silver composition into cream or gel form with silicone oil, or incorporate into toothpaste, and applying the composition to the skin or mucosa infected and inflamed by bacteria. The person of ordinary skill in the art would have been motivated to make those modifications, because the cream/gel form composition comprising antimicrobial silver would have another use, such as for treating skin infection/inflammation or as a toothpaste for mucosa infection, and reasonably would have expected success because silver particles were known to be in cream/gel form and incorporated into medical components and toothpaste in the prior art.  Additionally, it would have been a small step to go from coating medical devices to coating the skin or add to toothpaste, since the prior had already known of coating silver onto medical devices, such as catheter, and incorporating silver into cosmetics and toothpaste. 
The references do not specifically teach the amount of ingredients or purity of silver as claimed by Applicant.  The purity of silver and amount of ingredients in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success, such as amount of antibacterial effect for each area to treat.  It would have been customary for an artisan of ordinary skill to determine the purity of the silver and amount of each ingredient to add in order to best achieve the desired results, such as cream/paste consistency, potency of the antimicrobial effect of silver without being cytotoxic, such as hypothetical amount of 5, and increasing the amount for a larger person, such as a hypothetical amount above 5 or increase dosage for extra strength, similar to extra strength Tylenol (500mg) versus regular strength Tylenol (325mg), quality/purity of the silver, dosage to treating inflammation, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of purity and ingredient amount would have been obvious at the time of Applicant's invention.
Note, it’s obvious for one skilled in the art to make a purity as high as possible when making any compound, such as platinum, gold or silver particles, in this case such as 100% pure silver particles, especially when one skilled in the art is attempting to make silver particles.

Response to Arguments
	Applicant argues that to obtain particles with the claimed high purity (i.e., at least 99.9% metallic silver and less than about 5 ppm of potassium, sodium or chlorine in impurities), the silver used as raw material has to be of very high purity, and all conditions during evaporation and condensation in the apparatus used have to be optimized, in particular with respect to high cleanliness of the heating elements and cleanliness within the apparatus. In this regard, the particles of De Cuellar et al. '832 are obtained "by a process based on a reduction chemical reaction .... In forming the homogeneous wet mixture, the silver solution may employ an organic compound such as proteinic silver derivatives or inorganic silver salts such as silver nitrate, silver halides (for example, the chloride, iodide, bromide or fluoride salts) or other common silver precursors or silver-containing salts" (col. 5, lines 7-36). The particles obtained according to the procedure described by De Cuellar et al. '832 cannot be obtained in such a high purity as the particles of the claimed invention because they are obtained by a chemical reduction reaction from a solution containing a lot of constituents, which are included into the metallic particles formed in this way. This is in particular the case if these constituents are reduced in addition to the silver ions. Without specific provisions, it is impossible to obtain a purity of 99.9% metallic silver by a chemical reduction reaction from the solutions described in De Cuellar et al. '832, and in particular, it is impossible to obtain particles having less than 5 ppm of potassium, sodium, or chlorine. The Examiner admits that the cited references fail to disclose the claimed amount of ingredients, but the Examiner asserts that these amounts would have been obvious to one of ordinary skill in the art by process optimization through routine experimentation. However, a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (MPEP 2144.0S(II)(B)). As discussed above, the cited references do not provide such recognition of obtaining the claimed high purity of the particles.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, it’s obvious for one skilled in the art to make a purity as high as possible when making any compound, such as platinum, gold or silver particles, in this case such as 100% pure silver particles, especially when one skilled in the art is attempting to make silver particles. If Applicant is arguing that the prior art had not known how to make 99.9% pure silver particles, then Applicant needs to recite and disclose the novel method of how to make 99.9% purity.
	Applicant argues that in response, at page 9, first full paragraph, the outstanding Office Action states, "The Examiner finds this argument unpersuasive, because BECHERT at col. 4 is related to concentration and not purity, wherein BERCHERT was able to achieve 'No unwanted cytotoxic effects occur' (see col. 2, line 27-28)." However, this response does not address the remarks above. Specifically, the claimed particles exert two different effects (i.e., an antimicrobial effect and an anti-inflammatory effect). Since the particles are present at a higher concentration than that required for achieving an antimicrobial effect, the claimed particle achieves an anti-inflammatory effect in addition to the anti-microbial effect. The cited references do not disclose or suggest that the particles are present at a higher concentration than that required for achieving an antimicrobial effect, so the cited references fail to disclose or suggest an anti-inflammatory effect. Thus, Applicant respectfully requests that the Examiner reconsider these arguments, especially in view of the amendments to the independent claims. With respect to silver nanoparticles, the particle size has been found to be critical regarding pro-inflammatory effects of the particles. In this context, it is interesting to note that silver nanoparticles up to a size of 20 nm have a pro-inflammatory effect, which is shown in the previously provided post-published document of Park et al., "The effect of particle size on the cytotoxicity, inflammation, developmental toxicity and genotoxicity of silver nanoparticles," Biomaterials, 32(36), September 25, 2011, pages 9810-7. As a consequence, one of ordinary skill in the art had no proper reason, rationale, or motivation to routinely change these parameters with regard to the desired effect.
	The Examiner finds this argument unpersuasive, because the prior art had known the silver has antimicrobial effect and can be used to treat inflammation. Just because BECHERT did not test for inflammation does not mean that the silver in BECHERT did not have inflammation effect.
	 






Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618